FILED
                             NOT FOR PUBLICATION                             APR 19 2010

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



EUN JU JEGAL-KIM,                                No. 07-72819

               Petitioner,                       Agency No. A098-266-278

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted April 5, 2010 **

Before:        RYMER, McKEOWN, and PAEZ, Circuit Judges.

       Eun Ju Jegal-Kim, a native and citizen of South Korea, petitions for review

of the Board of Immigration Appeals’ order dismissing her appeal from an




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
immigration judge’s removal order. We have jurisdiction pursuant to 8 U.S.C.

§ 1252. We deny the petition for review.

      The agency properly determined that it lacked jurisdiction to consider

Jegal-Kim’s application for a U Visa. See Ramirez Sanchez v. Mukasey, 508 F.3d

1254, 1255-56 (9th Cir. 2007) (per curiam) (United States Citizenship and

Immigration Services has sole jurisdiction over the issuance of U Visa petitions);

see also Lee v. Holder, Nos. 07-71193 & 07-71916, 2010 WL 1131452 (9th Cir.

Mar. 25, 2010) (per curiam).

      Jegal-Kim’s remaining contention is not persuasive.

      PETITION FOR REVIEW DENIED.




                                           2                                   07-72819